427 F.2d 142
Willie J. ARMSTRONG, Petitioner-Appellant,v.W. D. SALISBURY, Superintendent, Respondent-Appellee.
No. 20315.
United States Court of Appeals, Sixth Circuit.
June 2, 1970.

Willie J. Armstrong, in pro per.
Paul W. Brown, Atty. Gen., Stephen M. Miller, Asst. Atty. Gen., Columbus, Ohio, for appellee.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
PER CURIAM.


1
This appeal is from the judgment of the District Court dismissing the petition for writ of habeas corpus. Appellee has filed a motion to affirm the judgment under Rule 8 of the Rules of this Court. This Rule provides that the Court will receive a motion to affirm the judgment sought to be reviewed on the ground that it is manifest that the questions on which the decision of the cause depends are so unsubstantial as not to need further argument.


2
It appears on the face of the record that appellant, who was found guilty by a jury on his plea of not guilty, has not perfected a delayed appeal under § 2953.05, Ohio Revised Code. Therefore, he has not exhausted his available State court remedies as required by 28 U.S.C. § 2254. Mackey v. Koloski, 413 F.2d 1019 (6th Cir.).


3
The Court finds that the questions on which the judgment of the cause depends are so unsubstantial as not to need further argument.


4
The motion to affirm the judgment of the District Court is granted.